DETAILED ACTION

This office action is in regards to a 371 application filed January 2, 2020 claiming priority to PCT/CN2017/092468 filed July 11, 2017.  Claims 8-9 have been amended. Claims 1-12 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The abstract of the disclosure is objected to because it is too short. 
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words. The abstract should not exceed 15 lines of text. Abstracts exceeding 15 lines of text should be checked to see that it does not exceed 150 words in length. If the abstract exceeds 150 words in length, the application will be returned to the examiner for preparation of a shorter abstract. The form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. The abstract should sufficiently describe the disclosure to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “This disclosure concerns,” “The disclosure defined by this invention,” “This disclosure describes,” etc.. See MPEP § 608.01(b)(1)(C).
Correction is required.  

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 4-11 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Balijepalli et al. (US 9,000,057 B2).
Balijepalli et al. teach a composition comprising an aqueous dispersion of a binder and porous ion exchange resin particles (reads on polymeric adsorbent particles) that are functionalized with primary amine groups or secondary amine groups or both [Claim 1].  Balijepalli et al. teach the binder is an aqueous dispersion of acrylic, styrene-acrylic, or vinyl ester acrylic [Claim 8; Examples 1-3].  Balijepalli et al. teach the volume average diameter in the range of 0.5 to 50 µm [Claim 5] which overlaps the D50 particle size of 1-30 µm and a BET surface area of the ion exchange resin particles is from 10-800 m2/g [Claim 4].  Since Balijepalli et al. teach the identical or substantially identical aqueous dispersion comprising (i) acrylic binder particles and (ii) polymeric adsorbent particles with a particles size of 0.5-50 µm and a specific surface area of 10-800 m2/g as the recited claimed, one of ordinary skill in the art at the time of invention was made, would have expected that the compound properties of Balijepalli et al. will inherently be the same as claimed (i.e., a VOCs level of 800 ppm or less). If there is any difference between the product of Balijepalli et al. and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). 
In regards to claim 2, Balijepalli et al. teach the weight to weight ratio of the ion exchange resin particles to the binder is from 0.001:100 to 5:100 [claim 3].
In regards to claim 4, Balijepalli et al. teach the volume average diameter in the range of 0.5 to 50 µm [Claim 5] which overlaps the instant D50 particle size of 1-15 µm. 
In regards to claim 5, Balijepalli et al. teach the identical or substantially identical aqueous dispersion comprising (i) acrylic binder particles and (ii) polymeric adsorbent particles with a particles size of 0.5-50 µm and a specific surface area of 10-800 m2/g as the recited claimed, one of ordinary skill in the art at the time of invention was made, would have expected that the compound properties of Balijepalli et al. will inherently be the same as claimed (i.e., a VOCs level of 600 ppm or less). If there is any difference between the product of Balijepalli et al. and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). 
In regards to claim 6, Balijepalli et al. teach the porous ion exchange resin particles are macroreticular particles of polystyrene crosslinked with divinyl benzene (a polyvinyl aromatic monomer) [Claim 2].
In regards to claim 7, Balijepalli et al. teach the identical or substantially identical aqueous dispersion comprising (i) acrylic binder particles and (ii) polymeric adsorbent particles with a particles size of 0.5-50 µm and a specific surface area of 10-800 m2/g as the recited claimed, one of ordinary skill in the art at the time of invention was made, would have expected that the compound properties of Balijepalli et al. will inherently be the same as claimed (i.e., a PVC of less than 15%). If there is any difference between the product of Balijepalli et al. and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I).
In regards to claims 8-9, Balijepalli et al. teach the composition may further include pigments such as unencapsulated or partially or completely encapsulated TiO2 [col. 2, lines 54-56; Claim 10].
In regards to claims 10-11, Balijepalli et al. teach the identical or substantially identical aqueous dispersion comprising (i) acrylic binder particles and (ii) polymeric adsorbent particles with a particles size of 0.5-50 µm and a specific surface area of 10-800 m2/g as the recited claimed, one of ordinary skill in the art at the time of invention was made, would have expected that the compound properties of Balijepalli et al. will inherently be the same as claimed (i.e., a VOCs level of 800 ppm or less). If there is any difference between the product of Balijepalli et al. and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Balijepalli et al. (US 9,000,057 B2).
The rejection of Claim 1 is adequately set forth in Paragraph 5 above and is incorporated herein by reference.
Balijepalli et al. is do not disclose the polymeric adsorbent particles having a specific surface area of 900 m2/g or more but since the composition of Balijepalli et al. teaches a BET specific surface area of the ion exchange resin particles from 10-800 m2/g [Claim 4] to efficiently remove aldehydes, it would be obvious to one of ordinary skill in the art that increasing the BET specific surface area of the ion exchange resins particles would increase the adsorption of the aldehydes.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Balijepalli et al. (US 9,000,057 B2).
The rejection of Claim 1 is adequately set forth in Paragraph 5 above and is incorporated herein by reference.
Balijepalli et al. is do not disclose stream stripping of the aqueous dispersion of acrylic binder particles but since the composition of Balijepalli et al. is for efficiently removing aldehydes, it would be obvious to one of ordinary skill in the art to remove excess unreacted monomer from the formation of the acrylic binder particles, thereby the unreacted monomer does not interfere with the removal of aldehydes by the porous ion exchange resin particles (i.e., polymeric adsorbent particles), therefore steam stripping the acrylic binder particles before admixing would be obvious to one of ordinary skill.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD GRINSTED/Examiner, Art Unit 1763